Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 1 of 31




                   EXHIBIT M
Offices | Davis Polk & Wardwell LLP                                         Page 1 of 2
           Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 2 of 31




Hong Kong
                                                                                                          ENGLISH | 汉语
ABOUT THE OFFICE

Our Hong Kong office, which opened in 1993, was one of the first opened by a major Wall Street             LOCATION
firm in Hong Kong and is now our largest non-U.S. office. It currently consists of 11 partners, 11
counsel and more than 70 associates, and has been involved in many of the most important and               Hong Kong
high-profile capital markets, M&A/private equity transactions and litigation and enforcement               Davis Polk & Wardwell
matters in China and elsewhere in Asia.                                                                    Hong Kong Solicitors
Our Hong Kong office routinely represents issuers and underwriters in many important, and                  The Hong Kong Club
frequently precedent-setting, cross-border initial public offerings, convertible debt, high-yield debt     Building
and other securities offerings. Our work has included many of the landmark transactions                    3A Chater Road
involving the privatization and listing of Chinese state-owned enterprises and we are a clear              Hong Kong
leader in Asian high-yield debt offerings.                                                                 China

Our M&A/private equity practice covers all major countries in Asia and a broad range of                    P: +852 2533 3300
industries. Together with our Tokyo and Beijing offices, our lawyers in Hong Kong have                     F: +852 2533 3388
extensive experience advising investors on matters in Japan, Korea, China, Taiwan, India and
Southeast Asia.
                                                                                                           Maps and Directions
Our market-leading litigation and enforcement practice consists of 4 partners, 4 counsel and a
team of more than 10 associates. The team works with the firm’s top-tier Hong Kong corporate
and capital markets lawyers to provide compliance and corporate governance advice to clients.
Many of our regional practices operate out of Hong Kong and Tokyo such as our Taiwan and
Korea practices, and our Southeast Asia practice, which covers key jurisdictions, including                RELATED PRACTICES
Thailand, Indonesia, Singapore, Malaysia, Vietnam, the Philippines and Sri Lanka. We have                    China Practice
teams of lawyers who specifically focus on these regions and actively travel across the continent
to service clients.
                                                                                                             India Practice
Our lawyers in Hong Kong are fluent in English and more than 80% are also fluent in Chinese.
Other languages spoken include Korean, Taiwanese, Malay, French, German, Hindi and
Spanish. Lawyers in our Hong Kong office are admitted to practice Hong Kong, U.S. and English
law.                                                                                                       RELATED NEWS
Clients in Hong Kong include leading international, Hong Kong-based and other Chinese                        Li He Named
investment banks as well as Hong Kong-listed companies and large conglomerates. Our client                   International
coverage also includes corporates across Asia-Pacific as well as multinational companies with
                                                                                                             Dealmaker of the
interests in expanding into the region.
                                                                                                             Year at 2019 China
                                                                                                             Law & Practice
                                                                                                             Awards
                                                                                                             Davis Polk Receives
                                                                                                             Two FinanceAsia
                                                                                                             China Awards 2019
                                                                                                                       See All > >




                                                                                                           RELATED INSIGHTS

                                                                                                             District Court Opens
                                                                                                             the Door to Potential
                                                                                                             Restitution Claims in
                                                                                                             FCPA Cases
                                                                                                             Client Memorandum

                                                                                                              SEC Issues Guidance
                                                                                                              on Inline XBRL
                                                                                                              Requirements
                      We use cookies on our website to enhance your browsing experience. By                   Client Alert
                                                                                                         Accept
                          continuing to use our site, you are agreeing to our cookie policy.




https://www.davispolk.com/offices/hong-kong                                                                             9/24/2019
Offices | Davis Polk & Wardwell LLP                                         Page 2 of 2
           Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 3 of 31


                                                                                                             See All > >




                                                                                                RELATED EVENTS

                                                                                                   James Wadham to
                                                                                                   Speak at 5th Annual
                                                                                                   GIR Live Hong Kong
                                                                                                   Event
                                                                                                   October 14, 2019

                                                                                                   Davis Polk Attorneys
                                                                                                   to Speak at In-House
                                                                                                   Congress Hong Kong
                                                                                                   2019 Program
                                                                                                   October 3, 2019

                                                                                                             See All > >




© 2019 Davis Polk & Wardwell LLP
Disclaimer and Notices
Attorney Advertising. Prior results do not guarantee a similar outcome.




                     We use cookies on our website to enhance your browsing experience. By    Accept
                         continuing to use our site, you are agreeing to our cookie policy.




https://www.davispolk.com/offices/hong-kong                                                                   9/24/2019
Gibson Dunn | Hong Kong                                                   Page 1 of 2
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 4 of 31




  English




                                                               Hong Kong



 Gibson, Dunn & Crutcher’s Hong Kong office provides an extensive range of U.S., Hong Kong and English legal advice to global and Asia-based
 clients. We offer our clients all the advantages of deep local expertise combined with the strengths of a global firm. Our lawyers handle some of
 the most challenging and complex transactions and regulatory matters across Asia.

 Gibson Dunn’s Hong Kong office opened in 2010, expanding our existing Asian presence and our international platform and allowing us to serve
 clients wherever they need us. Lawyers in the office have lived and worked in the region for many years and possess an in-depth understanding of
 Hong Kong’s legal and business culture. The Hong Kong team works closely with our Beijing and Singapore offices to provide complete and
 seamless legal services throughout Asia.




                                                                            PARTNER(S) IN CHARGE




https://www.gibsondunn.com/office/hong-kong/                                                                                         9/24/2019
Gibson Dunn | Hong Kong                                                   Page 2 of 2
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 5 of 31


    OFFICE                                                                Austin, Kelly S.

                                                                          Tel: +852 2214 3788

                                                                          kaustin@gibsondunn.com
    32/F Gloucester Tower, The Landmark, 15 Queen's Road
    Central, Hong Kong, Hong Kong                                         View Profile
    Tel: +852 2214 3700

    Fax: +852 2214 3710




      VIEW GIBSON DUNN OFFICES                                              VIEW HONG KONG LAWYERS




      Gibson Dunn’s Hong Kong office guides clients through a diverse range of complex corporate transactions, including foreign
      investment in China, and cross-border mergers and acquisitions for global financial institutions as well as Asia-headquartered and
      international companies. We also advise on transactions relating to private equity, investment funds, public company takeovers
      and privatizations, capital markets, joint ventures and international corporate finance. The Hong Kong team additionally has
      broad familiarity with energy and infrastructure projects, banking and finance (including project finance), real estate
      development and distressed asset transactions.

      Our office in Hong Kong leads Gibson Dunn’s investigation and regulatory compliance practice for Asia. We have deep expertise
      with anti-corruption, competition, anti-money laundering and trade sanctions matters across the region, including in Australia,
      Cambodia, China, Hong Kong, India, Indonesia, Japan, Korea, Singapore, Macau, Malaysia, Myanmar, Taiwan, Thailand and
      Vietnam. Our Asia investigations team regularly conducts matters in Mandarin and Cantonese Chinese, Hindi and Korean. We
      routinely provide proactive compliance counseling and guidance, including risk assessments, due diligence reviews, and program
      and policy development.

      Gibson Dunn is recognized as one of the world’s premier litigation firms. We regularly represent Asian and global clients in court
      actions, arbitrations and other forums in connection with their most significant matters.




https://www.gibsondunn.com/office/hong-kong/                                                                                        9/24/2019
Hong Kong | Locations | Kirkland & Ellis LLP                             Page 1 of 2
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 6 of 31




      Hong Kong
      Kirkland & Ellis
      26th Floor, Gloucester Tower
      The Landmark
      15 Queen's Road Central
      Hong Kong
      T +852 3761 3300
      Map



      Overview
      Kirkland’s first location in Asia, our Hong Kong office opened in 2006 to offer
      clients a full-service practice in the region. Our team has since grown to
      nearly 115 lawyers who provide sophisticated and commercial advice on
      cross-border M&A, private equity, capital markets and financing transactions;
      handle complex restructurings, workouts and defaults; and guide clients
      through high-stakes litigation, investigations and government enforcement
      matters. Attorneys in all of these practices have a deep familiarity with the
      local market, and also leverage the experience of colleagues from across
      Kirkland’s international offices.



      A Look Inside
        Explore Our Hong Kong Office
             



      News & Insights
       • 23 September 2019 Award Benchmark Litigation Asia-Pacific Awards 2019




https://www.kirkland.com/offices/hong-kong                                        9/24/2019
Hong Kong | Locations | Kirkland & Ellis LLP                             Page 2 of 2
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 7 of 31


       • 23 September 2019 Award Americas Tax Awards 2019
       • 19 September 2019 Award BTI Litigation Outlook 2020
       • 13 September 2019 Press Release Kirkland Advises Hammer Capital as
         Member of Investor Consortium in Takeover of Bitauto and Investor
         Consortium in Consequential Takeover of Yixin
       • 13 September 2019 Award Midlevel Associates Survey 2019


      About Kirkland & Ellis' Hong Kong Office


      Our Hong Kong practice is operated as Kirkland & Ellis.


      Kirkland & Ellis is a general partnership governed by the Delaware Uniform
      Partnership Act. Kirkland & Ellis is registered with and regulated by the Hong
      Kong Law Society. A list of the partners in Kirkland & Ellis is available on
      request.


      Lawyers based in Hong Kong who are admitted as solicitors in Hong Kong are
      regulated by the Law Society of Hong Kong. Certain lawyers based in Hong
      Kong are not admitted in Hong Kong but are registered with and regulated by
      the Hong Kong Law Society as Registered Foreign Lawyers. They may also be
      regulated by the relevant regulatory body in their place of admission.


      The Hong Kong Solicitors Guide to Professional Conduct published by the Law
      Society of Hong Kong sets out the rules and principles of professional conduct
      for practising solicitors and can be accessed by the following link:


      http://www.hklawsoc.org.hk/pub_e/professionalguide/volume1/default.asp


      We may from time to time use online information sources, including electronic
      verification, to meet our client due diligence obligations pursuant to Practice
      Direction P of the Law Society of Hong Kong.




https://www.kirkland.com/offices/hong-kong                                        9/24/2019
Latham & Watkins LLP - Offices - Hong Kong                                Page 1 of 4
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 8 of 31




 HONG KONG
 Latham & Watkins delivers an exceptional combination of high-end
 legal services on corporate, finance and litigation matters under
 Hong Kong, US and English law.




 OFFICE OVERVIEW

 For decades, Latham has served businesses and investors seeking               "The Latham team proves to be
                                                                               highly responsive, moves with
 innovative solutions to some of the most complex corporate, financial and     urgency and understands the
 litigation challenges. Latham's Hong Kong team provides strategic thinking    needs of all parties in order to
                                                                               ensure a deal gets done
 and experienced counsel. Latham regularly serves as the firm of choice for
                                                                               regardless of the tight deadlines."
 local and international financial institutions, companies and investors       — Chambers Asia-Pacific 2018
 conducting business in Hong Kong, as well as for local companies in their
 direct investment activities and capital markets transactions overseas.

 Latham's Hong Kong team leverages the experience and insight of some         HONG KONG OFFICE
 of Asia's most seasoned lawyers, who have advised on the region's most
                                                                              18th Floor, One Exchange Square
 complex and high-profile transactions and disputes that have set             8 Connaught Place, Central
                                                                              Hong Kong
 milestones for our clients and precedents in the Asian market.
                                                                              Tel +852.2912.2500
                                                                              Fax +852.2912.2600
 The firm's team of Hong Kong, US and English law qualified lawyers are
 fluent in Mandarin and other Chinese dialects including Cantonese,
 Chiuchow, Shanghainese and Taiwanese, as well as Bahasa Indonesia,
 Japanese, Korean, Malay, Tagalog (Philippines) and Thai.

 Latham provides clients an intimate understanding of the local
 marketplace, complementing the firm's global platform. For complex,
 cross-border transactions and disputes, our teams work seamlessly with
 Latham's offices throughout Asia and around the world, bridging across
 jurisdictions, languages, time zones and business cultures.

 Key Practice Strengths
 The firm's Hong Kong office provides insightful representation in a broad
 range of practice areas, including:

      • Antitrust & Competition
      • Banking, Leveraged Finance and Structured Finance &
        Securitization
      • Capital Markets
      • Corporate Governance
      • Derivatives
      • Financial Regulatory
      • Greater China Practice
      • International Arbitration
      • Islamic Finance




https://www.lw.com/Reports/OfficeReport.aspx?topicid=34                                                   9/24/2019
Latham & Watkins LLP - Offices - Hong Kong                                Page 2 of 4
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 9 of 31


      •   Korea Practice
      •   Litigation
      •   Mergers & Acquisitions
      •   Oil & Gas Transactions
      •   Private Equity
      •   Project Development & Finance
      •   Public Company Representation
      •   Real Estate
      •   Restructuring, Insolvency & Workouts
      •   Securities Litigation & Professional Liability
      •   White Collar Defense & Investigations

 Recognized for Excellence in China and Throughout Asia-Pacific
 Latham earned the "Innovative Firm in Asia" recognition for its work on
 groundbreaking deals in the Financial Times’ 2016 “Asia-Pacific Innovative
 Lawyers” report, and was named to Asian Legal Business’ “Innovation List”
 in 2016.

 In the 2018 edition of Chambers Asia-Pacific, Latham received a number
 of commendations for practice areas based in Greater China, including:

      • Banking & Finance – Interviewees praise the team's "ability to act
        commercially and identify commercial risks in addition to legal
        risks," adding that "the firm makes a decision and does not 'sit on
        the fence'."
      • Capital Markets – "It's very pleasant working with them, an
        experienced team...Their Chinese language capabilities are very
        important to me." Feedback highlights the firm's deal-making
        approach, with a client noting: "I'm highly impressed with their
        technical knowledge and ability to appropriately manage corporate
        issuers towards a successful and commercially viable
        outcome." Clients also praise the group's level of organisation, with
        one saying: "A very outstanding team with strong co-ordination and
        collaboration. They demonstrate very high efficiency in execution
        and each team member has high standards of professional ethics
        and high levels of expertise."
      • Corporate/M&A – "We are very impressed by Latham’s
        outstanding quality of services and professionalism. They have
        demonstrated a broad spectrum of capabilities and extensive
        experience across a wide range of practices such as M&A and
        corporate finance," one interviewee remarks, further stating: "The
        team is extremely competent and highly knowledgeable." Another
        market source lists the team's key strengths while acting on one
        recent matter: "They were very good and knowledgeable on US
        regulations, and were also aware of the differences and nuances
        within a Chinese environment."
      • Private Equity – "The team is very strong and has good
        connections to subject matter experts in global offices where
        required,"
      • International Arbitration – Clients are quick to highlight the
        team's dedication to service, with one source praising its
        "meticulous working attitude" and adding that it is "highly efficient
        and duly delivers on work, responds to feedback, collects all kinds
        of information, and follows up on the case." Certain sources
        highlight the "impressive bilingual capacity of the team" and
        describe the team as being "completely at home serving Chinese
        clients and understanding their strategic needs." Other
        commentators praise the firm for its ability "to produce innovative
        solutions to meet the demands of the case."
      • Litigation – Clients commend the team's responsiveness and
        ability to meet their needs. "They always meet my expectations and
        sometimes even go a step further," one client reports, adding that
        "the response time to all queries is impeccable." Another




https://www.lw.com/Reports/OfficeReport.aspx?topicid=34                         9/24/2019
Latham & Watkins LLP - Offices - Hong Kong                               Page 3 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 10 of 31


        interviewee adds: "They take care of our commercial needs and
        objectives."
      • Restructuring/Insolvency – One client affirms: "Latham has been
        our go-to law firm for a diversity of matters over the years,"
        explaining that this is because "they are very strong and solid in
        many subject matters and in various countries." Another source
        highlights its international capabilities, rating it as a "top-tier global
        firm that we can rely on when a situation involves multiple
        jurisdictions."

 (The guide is based on client and peer feedback as well as the firm’s work
 during the last 12 months.)



 PRO BONO & PUBLIC SERVICE

 Pro bono and community work is a key feature of Latham & Watkins'
 culture in the Hong Kong office. In 2015, the Hong Kong Council of Social
 Service recognized Latham as one of the “Caring Companies” in Hong
 Kong for the fifth consecutive year. The award honors our Hong Kong
 office’s dedication and commitment to social responsibility. It also
 recognizes the office’s green initiatives, encouragement of work-life
 balance, and efforts to promote wellness and a healthy lifestyle.

 Areas of Pro Bono Engagement

      • asylum and immigration, anti-human trafficking and human rights,
        nonprofits and NGOs

 Key Partner Organizations

      • PILnet, Justice Centre Hong Kong, Liberty Asia, Ashoka,
        Transgender Resources Center, ENGAGEHK/Asia Community
        Ventures, RainLily, Hong Kong Refugee Advice Centre, iSEEK
        Culture Center and St. James Settlement

 Recent Successes

      • Conducted a comparative analysis of laws pertaining to money
        laundering and criminal proceeds for the anti-slavery organization
        Liberty Asia in order to effect legal reform designed to detect and
        seize such funds
      • Researched legal issues relating to sexual violence for RainLily,
        which promotes women’s rights
      • Worked on asylum matters for Justice Centre Hong Kong

 Survey of Pro Bono Practices and Opportunities
 A multi-office team of Latham & Watkins lawyers and professional staff
 from across the firm’s offices globally conducted extensive research to
 prepare the 2016 edition of the “Survey of Pro Bono Practices and
 Opportunities” report. Conducted in conjunction with the Pro Bono Institute
 (PBI), the unique report is an essential resource for local practitioners, in-
 house teams and non-profits on pro bono practices around the world.

 Download the chapter about pro bono practices and opportunities in:

      • Hong Kong
      • China




https://www.lw.com/Reports/OfficeReport.aspx?topicid=34                              9/24/2019
Latham & Watkins LLP - Offices - Hong Kong                               Page 4 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 11 of 31




https://www.lw.com/Reports/OfficeReport.aspx?topicid=34                    9/24/2019
                                                                                                                                              .
                  Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 12 of 31




Hong Kong

Edinburgh Tower, 33/F
The Landmark, 15 Queen's Road Central
Hong Kong, China
P 852-2585-0888
F 852-2585-0800
Managing Partner: Timothy W. Blakely


View People

View Map
Link here to our China practices.

For more than 35 years, our Hong Kong office has served Chinese and international clients, including financial investors and
institutions, the Fortune 500, institutional and state-owned PRC companies, entrepreneurs, and technology companies of all types,
including Fintech, telecommunications, clean technology, life sciences, entertainment and media, and semiconductors. We also have an
on-the-ground patent and litigation team to serve China’s leading companies.

Our lawyers based in Hong Kong advise clients in arbitration, civil litigation, corporate governance, capital markets, cross-border
M&A, private equity and venture capital, China regulatory and direct investment, technology transactions, intellectual property
licensing, outsourcing, patent litigation, real estate, securities litigation, enforcement and white-collar defense, and technology, media,
and telecommunications matters.

Our Hong Kong office includes more than 40 U.S., Hong Kong, PRC, and English-qualified attorneys, the majority of who are fully
bilingual. We provide full-service foreign direct investment advice led by two senior PRC-qualified partners and are supported by a
team of more than 20 PRC-qualified attorneys across our China practice.

Map :




© 2019 Morrison & Foerster LLP. All Rights Reserved.
                                                                                      .
                 Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 13 of 31




© 2019 Morrison & Foerster LLP. All Rights Reserved.
Locations                                                                    Page 1 of 4
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 14 of 31


                      AUTOMATED VEHICLES: A ROADMAP   MOMENTUM       NEWS   CAREERS      ALUMNI   RESOURCES       LANGUAGE




                                                  Meet        About      View             Explore         Discover
                                                  Our Team    Our Firm   Our Services     Our Locations   Our Insights    




     Our Locations
Office                         Address                                            Contact


Beijing                        Yin Tai Centre                                     +86-10-6563-4200                     Details
                               37th Floor
                               No. 2 Jianguomenwai Ave.
                               Chao Yang District
                               Beijing 100022
                               People's Republic of China



Brussels                       Blue Tower                                         +32-2-642-4100                       Details
                               Avenue Louise 326
                               1050 Brussels
                               Belgium




Century City                   1999 Avenue of the Stars                           +1-310-553-6700                      Details
                               8th Floor
                               Los Angeles, CA 90067
                               United States of America




Hong Kong                      AIA Central                                        +852-3512-2300                       Details
                               31st Floor
                               1 Connaught Road Central
                               Hong Kong
                               S.A.R.




https://www.omm.com/locations                                                                                        9/24/2019
Locations                                                                    Page 2 of 4
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 15 of 31


London
                           Warwick Court
                          AUTOMATED VEHICLES: A ROADMAP   MOMENTUM       NEWS     +44-20-7088-0000
                                                                                CAREERS ALUMNI RESOURCES               Details
                                                                                                                      LANGUAGE

                               5 Paternoster Square
                               London EC4M 7DXMeet            About      View             Explore         Discover
                                                  Our Team    Our Firm   Our Services     Our Locations   Our Insights    
                               England




Los Angeles                    400 South Hope Street                              +1-213-430-6000                      Details
                               18th Floor
                               Los Angeles, CA 90071
                               United States of America




Newport Beach                  610 Newport Center Drive                           +1-949-823-6900                      Details
                               17th Floor
                               Newport Beach, CA 92660
                               United States of America




New York                       Times Square Tower                                 +1-212-326-2000                      Details
                               7 Times Square
                               New York, NY 10036
                               United States of America




San Francisco                  Two Embarcadero Center                             +1-415-984-8700                      Details
                               28th Floor
                               San Francisco, CA 94111
                               United States of America




Seoul                          23F Meritz Tower                                   +82-2-6281-1700                      Details
                               382 Gangnam-daero
                               Gangnam-gu
                               Seoul 06232
                               Korea




https://www.omm.com/locations                                                                                        9/24/2019
Locations                                                                    Page 3 of 4
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 16 of 31


                      AUTOMATED VEHICLES: A ROADMAP   MOMENTUM       NEWS   CAREERS      ALUMNI   RESOURCES       LANGUAGE




                                                  Meet        About      View             Explore         Discover
                                                  Our Team    Our Firm   Our Services     Our Locations   Our Insights    




Shanghai                       Plaza 66, Tower 1                                  +86-21-2307-7000                     Details
                               37th Floor
                               1266 Nanjing Road West
                               Shanghai 200040
                               People's Republic of China




Silicon Valley                 2765 Sand Hill Road                                +1-650-473-2600                      Details
                               Menlo Park, CA 94025
                               United States of America




Singapore                      9 Raffles Place                                    +65-6593-1800                        Details
                               #17-12
                               Republic Plaza II
                               Singapore 048619




Tokyo                          Marunouchi Nijubashi Building, 3rd                 T: +03 5293 2700                     Details
                               Floor                                              F: +03 5293 2780
                               3-2-2 Marunouchi, Chiyoda-ku
                               Tokyo 100-0005 Japan




Washington, DC                 1625 Eye Street, NW                                +1-202-383-5300                      Details
                               Washington, DC 20006
                               United States of America




https://www.omm.com/locations                                                                                        9/24/2019
Locations                                                                    Page 4 of 4
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 17 of 31


                        AUTOMATED VEHICLES: A ROADMAP   MOMENTUM       NEWS      CAREERS      ALUMNI   RESOURCES        LANGUAGE

                                                                              Disclaimer Privacy Policy Contact Us Employee Portal
Quick links +        Subscribe                             Attorney Advertising © 2019 O'Melveny & Myers LLP. All Rights Reserved.
                                                                About        View              Explore          Discover
                                                    Our Team    Our Firm     Our Services      Our Locations    Our Insights    




https://www.omm.com/locations                                                                                              9/24/2019
Hong Kong | Paul, Weiss                                                  Page 1 of 1
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 18 of 31




   Locations            Hong Kong



  New York       Beijing     Hong Kong       London      Tokyo      Toronto         Washington, DC      Wilmington



                                                                                             Hong Kong

                                                                                             12th Floor, Hong Kong Club
                                                                                             Building
                                                                                             3A Chater Road, Central
                                                                                             Hong Kong

                                                                                             Tel: +852-2846-0300
                                                                                             Fax: +852-2840-4300

                                                                   Map data ©2019
                                                                        Report a mapGoogle
                                                                                     error




     View our team
   Since Paul, Weiss established a Hong Kong office in 1983, we have demonstrated a strong commitment to Hong Kong, its role as a regional
   financial center and its ongoing importance to business transactions in mainland China. In addition to our U.S. law capabilities, Paul, Weiss is
   a registered Hong Kong firm qualified to advise on Hong Kong legal issues.

   While the firm is equipped to handle a variety of corporate legal matters throughout Asia, our Hong Kong office places special emphasis in the
   areas of mergers and acquisitions, private equity and venture capital, foreign direct investment and the establishment of joint ventures,
   infrastructure development, project finance, acquisition finance, capital markets, corporate governance and internal investigations, and
   reorganizations and restructurings. We advise clients across a wide variety of industries, including significant representations involving
   broadcasting, communications, media and technology, entertainment, financial services (banking, insurance and asset management), theme
   parks and gaming facilities.

   Lawyers in the office are involved in cross-border transactions involving jurisdictions throughout the Asia-Pacific region, including in
   mainland China, India, Indonesia, Japan, Korea, Macau, Malaysia, the Philippines, Singapore, Taiwan and Thailand. The office works closely
   with the firm’s Beijing office and is supported by our other offices globally.



   Paul, Weiss, Rifkind, Wharton & Garrison LLP                                                        CONNECT WITH PAUL, WEISS




https://www.paulweiss.com/locations/hong-kong                                                                                            9/24/2019
Hong Kong | Locations | Sidley Austin LLP                                Page 1 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 19 of 31


Skip to content




Hong Kong
39/F, Two Int’l Finance Centre
Central, Hong Kong

Phone:+852 2509 7888

Fax:+852 2509 3110

Map




                                                            Contacts

                           Constance Choy
                           Partner
                           CCHOY@SIDLEY.COM
                           +852 2901 3843

                           Hong Kong



         View Professionals




                                            About Our Hong Kong Office
         Sidley is one of the few international law firms to have maintained on-the-ground capabilities to serve clients in Asia
         Pacific for more than 30 years. The firm now has close to 200 legal professionals based in six offices in the region -
         Hong Kong, Shanghai, Beijing, Singapore, Sydney and Tokyo. Our lawyers provide U.S., Hong Kong, English, Singapore
         and Japanese law advice to clients where and when they need it.

         Established in 1994 and located in the financial hub of Asia, Sidley’s Hong Kong office offers a comprehensive range of
         legal services to international, regional and local clients from all sectors of commerce and industry, including
         financial services, energy and natural resources, life sciences, technology, telecommunications and media, consumer
         products and real estate, as well as government bodies and agencies. Our team in Hong Kong includes more than 80
         lawyers who are qualified to practice Hong Kong, English, U.S. and Singapore law.

         Capital Markets: Our corporate finance group is one of the largest and most active teams in Hong Kong. We have a
         strong capital markets practice in Hong Kong focusing on public and private offerings in debt and equity securities.
         In recent years, we have handled more than 200 IPOs on the Stock Exchange of Hong Kong. Sidley was named as the
         number one international law firm (tied) advising on Hong Kong IPOs, based on the number of transactions (The
         Lawyer, March 2014). As we practice Hong Kong, English, U.S. and Singapore law, we are also qualified to work on
         dual listings and other cross-border securities transactions. We have extensive experience in SEC-registered offerings,




https://www.sidley.com/en/locations/offices/hong-kong                                                                       9/24/2019
Hong Kong | Locations | Sidley Austin LLP                                Page 2 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 20 of 31


       as well as listings on the New York Stock Exchange, NASDAQ, the London Stock Exchange, the Luxembourg Stock
       Exchange, the Singapore Exchange and, in conjunction with local advisers, stock exchanges in Jakarta and Korea. We
       also have a well-regarded debt capital markets practice, including a top-tier high-yield debt capital markets practice,
       as recognized by the key legal directories. Since 2014, Sidley has been counsel to issuers and underwriters in more
       than 40 high-yield debt capital markets transactions in Asia Pacific, totaling approximately US$15 billion.

       Mergers & Acquisitions: Our corporate finance lawyers in Hong Kong also represent acquirers, targets and financial
       advisers in the structuring, negotiation and financing of domestic and cross-border M&A transactions across
       multiple industries. We regularly represent private and public companies in connection with acquiring minority and
       majority interests in domestic corporations, as well as representing clients with respect to their interests in business
       entities outside the region. In cross-border transactions, we often advise clients in all matters related to their M&A,
       including financing, joint venture agreements, international trade, litigation and regulatory and compliance issues
       (including CFIUS matters in the U.S.). Several M&A transactions on which we have worked are award-winning or
       have been named “Deal of the Year.” In addition, Sidley serves clients in all issues faced by private equity, venture
       capital and hedge funds in the acquisition, financing and disposition of portfolio companies. The firm has extensive
       experience in the structuring and negotiation of private equity, venture capital and M&A transactions.

       Private Equity: Our Private Equity lawyers in Hong Kong advise clients on every aspect of a broad range of domestic
       and cross-border private equity transactions, including leveraged buyouts, going-private transactions, growth capital
       investments, venture capital investments, PIPEs and a variety of other acquisitions and financings. We represent
       private equity sponsors, the private equity arms of financial institutions and other organizations, and hedge funds in
       these matters. In addition, we regularly advise private equity-sponsored portfolio companies, assisting them in all
       their legal needs, including add-on acquisitions, financings, recapitalizations, investments, liquidity events and other
       extraordinary transactions.

       Investment Funds: Our investment funds practice is one of the largest funds groups of any law firm in Hong Kong
       and one of the most recognized in the region. The team has won several awards and is ranked top-tier, as listed by the
       leading, independent legal publications. We also have a proven track record of working on some of the most
       innovative and ground-breaking funds transactions in recent years. The team covers the full spectrum of investment
       fund matters and a comprehensive range of related services spanning hedge fund formation, private equity fund
       formation, real estate fund formation, regulatory and compliance matters as well as downstream investment.

       Dispute Resolution and Regulatory: Sidley’s dispute resolution and regulatory team has been consistently ranked
       among the top contentious practices in Hong Kong. The team handles corporate and commercial disputes related to
       insolvency, construction, insurance, life sciences, shipping, international trade, IP and employment matters through
       litigation or arbitration. The team also provides advice on regulatory and compliance issues, including those related
       to privacy, data protection, payments, FCPA matters and other corporate investigations.

       Finance: In Hong Kong, our finance lawyers offer a wide range of legal services related to structured finance, asset-
       based finance, syndicated and leveraged finance. We have extensive experience with every major asset class and
       many esoteric asset classes, company representations, real estate finance and REITs, workouts and restructurings
       transactions. Our finance lawyers have worked on some of the most significant finance transactions in the industry.

       Structured Finance and Securitization: Sidley has been at the forefront of the creation of many structured finance
       products. We have deeply experienced lawyers who understand the structured finance, project finance and
       infrastructure markets regionally as well as globally. Our Asia Pacific Managing Partner, Tom Albrecht, who is based
       in Hong Kong, led the firm’s Global Finance practice for many years and has spent most of his 30+ year career
       advising clients on structured finance, securitization, syndicated and leveraged finance and asset-based debt finance.
       Recently, Tom’s team advised China Orient Asset Management (International) (COAMI) in the US$165 million
       securitization of a portfolio of loans and bonds owned by COAMI’s affiliates. We also represented Temasek Holdings,
       a Singapore state investment company, in the listing of the Astrea III PE bonds which were the first listed private




https://www.sidley.com/en/locations/offices/hong-kong                                                                       9/24/2019
Hong Kong | Locations | Sidley Austin LLP                                Page 3 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 21 of 31


       equity bonds in Singapore with a diversified portfolio. This landmark matter was widely recognized as a significant
       milestone in the development of Singapore’s bond market.

       We are among the very few international law firms who are able to represent all of the major participants in public
       and private CLO, CDO and loan financing transactions. Our lawyers represent collateral managers, arrangers and
       investors across the full capital structure from senior debt to equity with a particular reputation for representing
       collateral managers of all sizes.

       We advise market participants in all aspects of the buying, selling and managing of portfolios of loans as well as every
       aspect of lending and financing against loan assets, either through public capital markets or through private
       financing channels. Our global CLO and project finance and infrastructure groups are able to draw upon a deep
       experience of the market practice and regulations governing these assets, complemented by market-leading practices
       in the wider regulatory, tax, derivatives and corporate areas.

       Project Finance: We also work on numerous finance projects, including those related to infrastructure, energy,
       power, alternative generation, transmission, oil and gas pipelines, biofuels, gas-to-liquids, petrochemicals, metals and
       mining, transportation and telecommunications. The team represents project sponsors, senior and subordinated
       lenders, equity investors, construction contractors and service providers. Globally, Sidley lawyers advised on more
       than 50 projects involving energy/infrastructure in the last 10 years with a combined value of more than US$30
       billion.

       Energy: In the energy arena, we represent clients in virtually every aspect of the industry, including upstream oil and
       gas developers, oilfield service companies, pipelines, electric utilities, merchant electric transmission companies,
       independent power producers, alternative energy developers, suppliers and contractors, energy trading companies,
       and the financial institutions that serve companies in all of these industry segments.

       Lawyers in Sidley's Hong Kong office speak fluent Cantonese, Mandarin and other Chinese dialects, Tagalog, Bahasa
       Malaysia and Hindi, as well as English. Sidley's Hong Kong office is located in Two International Finance Centre,
       situated in the central business district of Hong Kong, overlooking Victoria Harbour.

       Recent Awards:

       • Consistently ranked as one of the leading law firms with leading lawyers in Asia Pacific by Legal 500 Asia Pacific,
         Chambers Asia Pacific, IFLR 1000 and Who’s Who Legal

       • "Firm of the Year for Capital Markets in Hong Kong” in 2016, Asian-MENA Counsel

       • "Compliance/Investigations Firm of the Year" in 2016, The Asian Lawyer Emerging Markets Awards

       • "Firm of the Year for Alternative Investment Funds & Private Equity in Hong Kong and Singapore” in 2016, Asian-
         MENA Counsel

       • "Investment Funds Law Firm of the Year” in 2016, Asian Legal Business

       • "Real Estate Firm of the Year (International Winner)” in 2016, China Law and Practice

       • “Winning Law Firm for Structured Finance/Securitization” in 2015, China Business Law Journal

       • “Best in Insolvency” in 2015, Asialaw Asia-Pacific Dispute Resolution Awards




                                                             VIEW MAP



                                                 HONG KONG +852 2509 7888




https://www.sidley.com/en/locations/offices/hong-kong                                                                      9/24/2019
Hong Kong | Locations | Sidley Austin LLP                                Page 4 of 4
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 22 of 31


                                                              News & Insights
       SIDLEY UPDATES

       The Singapore Convention: Giving Teeth to International Mediation Settlements
       August 8, 2019 | Global Arbitration, Trade and Advocacy Update




       SIDLEY UPDATES

       Enhancing Hong Kong’s Status as a Preferred Arbitral Seat: P.R.C. Courts Will Be Empowered to
       Order Interim Measures in Aid of Hong Kong Arbitrations
       April 9, 2019




       SIDLEY UPDATES

       Hong Kong Regulatory Newsletter
       December 22, 2016




https://www.sidley.com/en/locations/offices/hong-kong                                             9/24/2019
Hong Kong                                                                                    Page 1 of 3
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 23 of 31



                                                                                    www.stblaw.com




   Hong Kong Office
   To meet the growing business needs of our clients, Simpson Thacher has been active in
   Greater China, Korea and across Asia for more than 20 years through our office in Hong
   Kong. The highly praised office offers one of the largest resident teams among U.S. law firms
   to leading Chinese and foreign companies. We advise on U.S., Hong Kong and English laws,
   and most of our Hong Kong lawyers are bilingual speakers of English and Mandarin Chinese,
   providing the necessary depth of local experience and appreciation of Chinese culture,
   customs and business practices.



                  “They are very knowledgeable about market trends,
                   and they anticipate needs and problems and bring
                                 that to us in advance.”
                             – Chambers China 2018 (quoting a client)


   With over two decades of leadership in the Korean legal market, the Firm’s Hong Kong-based
   Korea Practice is a top choice among many clients for Korea-related transactions. We have
   amassed an impressive track record in Korea due to our proven excellence based on
   experience, quality client service, efficiency and effectiveness.


   Coordinating with the Firm’s offices in Beijing, as well as Tokyo and our other offices
   worldwide, we are able to provide global reach in our advice on:

   • Cross-border mergers and acquisitions and joint ventures

   • Inbound and outbound investments

   • Capital markets, including IPOs and debt offerings



https://www.stblaw.com/offices/hong-kong?contentId=1                                          9/24/2019
Hong Kong                                                                              Page 2 of 3
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 24 of 31

   • Private equity transactions

   • Private fund formation

   • Banking and credit

   • Real estate

   • Dispute resolution, arbitration, investigations and regulatory matters

   Our work also takes us to Australia, India, Taiwan and Southeast Asia. Simpson Thacher’s
   Hong Kong lawyers have a deep understanding of the region and how business is conducted
   in this part of the world.




                                   Deals of the Year
       Recipient of “TMT Firm of the Year” and two “Deal of the Year” awards at The Asian
    Lawyer’s 2018 Asia Legal Awards; two “Deal of the Year” awards at ALB China Law Awards
    2018; and “Private Equity Team of the Year” and two “Deal of the Year” awards at the China
                                  Law & Practice Awards 2018



                   “[W]ise and commercial, and with good judgement in
                        terms of how they look after our interests.”
                              – Chambers China 2018 (quoting a client)




              中文(简体)    中文(繁體)



   OFFICE

   ICBC Tower - 35th Floor
   3 Garden Road, Central
   Hong Kong
   +852-2514-7600
   +852-2869-7694 fax




https://www.stblaw.com/offices/hong-kong?contentId=1                                    9/24/2019
Hong Kong                                                                        Page 3 of 3
            Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 25 of 31


   CONTACT




   Celia Lam
   Partner
   +852-2514-7508
   celia.lam@stblaw.com

   MAP




                         Map data ©2019
                              Report     Google
                                     a map error




https://www.stblaw.com/offices/hong-kong?contentId=1                              9/24/2019
Locations | Skadden, Arps, Slate, Meagher & Flom LLP                      Page 1 of 5
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 26 of 31




Home / Locations




Locations


   With 22 offices on four continents, Skadden serves clients in every major
   financial center globally.



Americas
Boston
500 Boylston Street
Boston, Massachusetts 02116
T:1.617.573.4800
F:1.617.573.4822
View Map

Chicago
155 N. Wacker Drive
Chicago, Illinois 60606
T:1.312.407.0700
F:1.312.407.0411
View Map

Houston
1000 Louisiana Street
Suite 6800
Houston, Texas 77002
T:1.713.655.5100
F:1.713.655.5200
View Map

Los Angeles
300 South Grand Avenue
Suite 3400
          WeCalifornia
Los Angeles,   use cookies
                       90071 to improve functionality and
T:1.213.687.5000
          performance, to analyze traffic and to
F:1.213.687.5600                                            ❯ Cookie Settings   ✓ Accept Cookies
          provide social media features. Cookies
View MapPolicy




https://www.skadden.com/locations                                                                  9/24/2019
Locations | Skadden, Arps, Slate, Meagher & Flom LLP                      Page 2 of 5
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 27 of 31


New York
4 Times Square
New York, New York 10036
T:1.212.735.3000
F:1.212.735.2000/1
View Map

Palo Alto
525 University Avenue
Palo Alto, California 94301
T:1.650.470.4500
F:1.650.470.4570
View Map

São Paulo
Av. Brigadeiro Faria Lima, 3311 - 7º andar
04538-133
São Paulo, SP
Brazil
T:55.11.3708.1820
F:55.11.3708.1845
View Map

Toronto
222 Bay Street
Suite 1750, P.O. Box 258
Toronto, Ontario
Canada M5K 1J5
T:1.416.777.4700
F:1.416.777.4747
View Map

Washington, D.C.
1440 New York Avenue, N.W.
Washington, D.C. 20005
T:1.202.371.7000
F:1.202.393.5760
View Map

Wilmington
One Rodney Square
920 N. King Street
Wilmington, Delaware 19801
T:1.302.651.3000
F: 1.302.651.3001
View Map




Asia
      We use cookies to improve functionality and
      performance, to analyze traffic and to
Beijing
      provide social media features. Cookies
                                                    ❯ Cookie Settings   ✓ Accept Cookies

      Policy




https://www.skadden.com/locations                                                          9/24/2019
Locations | Skadden, Arps, Slate, Meagher & Flom LLP                      Page 3 of 5
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 28 of 31


30/F, China World Office 2
No. 1, Jian Guo Men Wai Avenue
Beijing 100004 China
T:86.10.6535.5500
F:86.10.6535.5577
View Map

Hong Kong
Skadden, Arps, Slate, Meagher & Flom
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central, Hong Kong
T:852.3740.4700
F:852.3740.4727
View Map

Seoul
Skadden, Arps, Slate, Meagher & Flom LLP
Foreign Legal Consultant Office
26/F, Gangnam Finance Center
152 Teheran-ro, Gangnam-gu
Seoul, Korea, 06236
T:82.2.6177.3000
F:82.2.6177.3100
View Map

Shanghai
JingAn Kerry Centre, Tower II
46th Floor
1539 Nanjing West Road
Shanghai 200040, China
T:86.21.6193.8200
F:86.21.6193.8299
View Map

Singapore
Skadden, Arps, Slate, Meagher & Flom
(Singapore) LLP
6 Battery Road
Suite 23-02
Singapore, 049909
T:65.6434.2900
F:65.6434.2988
View Map

Tokyo
Izumi Garden Tower,
21st Floor
1-6-1 Roppongi
Minato-ku, Tokyo 106-6021
Japan
T:81.3.3568.2600
F:81.3.3568.2626
View Map
          We use cookies to improve functionality and
         performance, to analyze traffic and to
                                                        ❯ Cookie Settings   ✓ Accept Cookies
         provide social media features. Cookies
         Policy




https://www.skadden.com/locations                                                              9/24/2019
Locations | Skadden, Arps, Slate, Meagher & Flom LLP                      Page 4 of 5
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 29 of 31



Europe
Brussels
523 avenue Louise
1050 Brussels, Belgium
T:32.2.639.0300
F:32.2.639.0339
View Map

Frankfurt
TaunusTurm
Taunustor 1
60310 Frankfurt am Main
Germany
T:49.69.74220.0
F:49.69.74220.300
View Map

London
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London, E14 5DS
T:44.20.7519.7000
F:44.20.7519.7070
View Map

Moscow
Ducat Place III
Gasheka Street 6
Moscow 125047
Russian Federation
T:7.495.797.4600
F:7.495.797.4601
View Map

Munich
Karl-Scharnagl-Ring 7
80539 Munich, Germany
T:49.89.244.495.0
F:49.89.244.495.300
View Map

Paris
68, rue du Faubourg Saint-Honoré
75008 Paris, France
T:33.1.55.27.11.00
F:33.1.55.27.11.99
View Map


         We use cookies to improve functionality and
         performance, to analyze traffic and to
                                                       ❯ Cookie Settings   ✓ Accept Cookies

Regional Capabilities
         provide social media features. Cookies
         Policy




https://www.skadden.com/locations                                                             9/24/2019
Locations | Skadden, Arps, Slate, Meagher & Flom LLP                      Page 5 of 5
         Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 30 of 31


In addition to our physical office location, Skadden has dedicated regional practice groups. We bring
in-depth knowledge of the markets in which we operate, and our local law capabilities — including
for English, European Union, French, German, Hong Kong, Japanese and Russian law — allow us to
address the multijurisdictional aspects of cross-border matters as well as specific domestic legal
issues.

LEARN MORE ABOUT OUR CAPABILITIES




       We use cookies to improve functionality and
       performance, to analyze traffic and to
                                                       ❯ Cookie Settings     ✓ Accept Cookies
       provide social media features. Cookies
       Policy




https://www.skadden.com/locations                                                               9/24/2019
Hong Kong                                                                Page 1 of 1
        Case 3:18-cr-00465-MMC Document 69-14 Filed 09/25/19 Page 31 of 31




  Hong Kong

                                                        OFFICE CONTACT




                                                        MORE INFORMATION




https://www.sullcrom.com/Hong-Kong-China                                   9/24/2019
